Case: 20-40136     Document: 00515958830          Page: 1     Date Filed: 07/30/2021




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       July 30, 2021
                                   No. 20-40136
                                                                      Lyle W. Cayce
                                                                           Clerk

   Steven K. Topletz,

                                                            Petitioner—Appellant,

                                       versus

   Jim Skinner,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:19-CV-820


   Before Dennis, Higginson, and Willett, Circuit Judges.
   James L. Dennis, Circuit Judge:
          Steven Topletz lost a civil case in Texas state court, and the victorious
   plaintiff served him with a number of discovery requests aimed at uncovering
   his assets and sources of income in order to collect on the judgment. Topletz
   supplied many of the requested records, but he failed to produce documents
   related to a family trust of which he is a beneficiary. The Texas state court
   ordered production, but the trustee—Topletz’s brother—purportedly
   refused to provide Topletz with several of the trust documents. Instead, the
   trustee sent a letter to Topletz stating that the trust agreement allowed
   Topletz only to inspect the documents, not to obtain copies of them, and that
Case: 20-40136         Document: 00515958830               Page: 2       Date Filed: 07/30/2021




                                           No. 20-40136

   it would thus breach the trustee’s fiduciary duty to supply Topletz with the
   requested records.
           The state court granted a motion for contempt and sanctions against
   Topletz, finding that the trust agreement did in fact grant him the right to
   obtain the requested documents and that they were thus under his control for
   purposes of discovery.          The court sentenced Topletz to detention for
   fourteen days or “until [he] has fully purged himself of this contempt by
   serving on [opposing counsel] full and/or proper responses and/or
   documentation.”
           After his attempts at overturning the decision in state court failed,
   Topletz filed a habeas petition in federal district court, arguing that the
   contempt order violated his constitutional right to due process by requiring
   him to produce documents that he could not obtain. He requested a
   preliminary injunction to allow him to remain free during the adjudication of
   his petition. The district court denied Topletz the preliminary injunction
   because it found that he was unlikely to succeed on the merits of his habeas
   claim, and Topletz now appeals. Because we agree that Topletz has failed to
   show a substantial likelihood that the state court’s decision was contrary to
   clearly established Supreme Court precedent or based on an unreasonable
   interpretation of the facts in light of the evidence, we AFFIRM.
   I.   Background and Procedural History
        A. The Original Proceeding
           In 2015, the 416th District Court in Collin County, Texas, found
   Appellant Steven Topletz liable to Lynda Willis and awarded Willis damages
   of approximately $1.1 million. 1 A year later, Willis served a series of post-


           1
             Neither the record nor the parties’ briefing reveals the nature of the original civil
   suit against Topletz. However, the case records on the Collin County website lists the




                                                 2
Case: 20-40136           Document: 00515958830               Page: 3       Date Filed: 07/30/2021




                                             No. 20-40136

   judgment discovery requests on Topletz, seeking to discover his assets and
   sources of income. While the requests were pending, Willis passed away, and
   an independent administrator, Raygan Wadle, was appointed to manage her
   estate. In 2019, Wadle entered an appearance in the civil case and filed a
   motion to compel production of the records Willis had requested.
           Topletz produced many documents responsive to the requests, but he
   failed to supply, inter alia, documents related to the Steven K. Topletz 2011
   Family Trust, a trust fund of which he is a beneficiary. Topletz asserted that
   a confidentiality agreement prevented him from producing the documents.
           In an April 18, 2017 email exchange with opposing counsel, Topletz’s
   lawyer at the time appeared to acknowledge that Topletz had access to at
   least the trust’s tax returns 2 and the trust formation agreement and stated
   that he would produce these if the court ordered it so long as it also entered
   a protective order guarding against their disclosure:
           As I have said, we will produce the tax returns and the Steven
           Topletz 2011 Family Trust[3] subject to the protective order
           which I have previously signed and sent to you for entry by the
           Court when you send me a signed copy of the protective order.
           I also require an Order from the Court ordering the production
           of the trust document subject to the protective order so we
           eliminate the issue of Mr. Topletz being required to breach a
           contractual agreement without an order of the Court.


   “Case Type” as “Other Contract.”                See Case Details, 416-04120-2012,
   https://apps.collincountytx.gov/JudicialRecords/Case/Search. Additionally, during a
   post-judgment hearing, counsel for the original plaintiff stated that “[t]he judgment
   included fraud findings.”
           2
             Topletz contends that his counsel was referring to his personal tax returns, not
   those of the trust. However, the state trial court found that the email was in reference to
   the trust’s tax returns, and we must defer to this factual finding unless Topletz rebuts it by
   clear and convincing evidence. See 28 U.S.C. § 2254(e)(1).
           3
               Many items in the record refer to the trust formation agreement as the trust itself.




                                                   3
Case: 20-40136             Document: 00515958830              Page: 4       Date Filed: 07/30/2021




                                              No. 20-40136

   The court issued the requested protective order, but during a subsequent
   hearing on the motion to compel, Topletz argued that he should not be
   required to produce the documents. Citing In re Kuntz, 124 S.W.3d 179, 184
   (Tex. 2003), Topletz contended that his simply having access to the
   documents did not mean that they were in his “possession, custody, or
   control” as would make them subject to discovery under Texas Rule of Civil
   Procedure 192.7(b). He argued that Wadle must instead attempt to get the
   documents directly from the trust. The court ordered the parties to discuss
   the matter off the record, and, according to statements by the court at a later
   hearing, Topletz’s counsel agreed to produce the trust’s tax returns during
   the off-the-record conversation.
             On June 25, 2018, the court entered an order granting Wadle’s motion
   to compel, requiring Topletz to produce the trust formation agreement for
   the court’s in-camera review. If, based on the court’s review, it determined
   that the trust was not “excused from production by applicable case law,” the
   order continued, Topletz would be required to produce the trust and any
   documents responsive to Wadle’s discovery request. Interlined beneath the
   judge’s signature were the additional sentences: “**Defendant shall produce
   the trust documents and the tax returns as requested. Defendant shall also
   produce the other documents requested that are in his possession, custody or
   control.”
             Following the order, Topletz sent a letter to Topletz’s brother, who
   was one of the three trustees managing the trust, 4 and Topletz’s lawyer sent
   a letter to his brother’s counsel. The letters included copies of the court’s
   production order and Willis’s original document request, and they requested
   copies of all responsive documents from the trust.


             4
                 All three trustees are related to Topletz—they are his brother, his sister, and his
   cousin.




                                                    4
Case: 20-40136        Document: 00515958830              Page: 5      Date Filed: 07/30/2021




                                         No. 20-40136

           An attorney for Topletz’s brother sent a letter in response that denied
   the requests, asserting that, “[a]lthough the various beneficiaries may review
   or examine [the financial] books during ordinary business hours, the terms of
   the Family Trust stop there” and do not allow beneficiaries to “duplicate,
   convert, or otherwise receive possession of any such information.”
   “Transferring possession of such property by the Family Trust’s fiduciary to
   you and others would constitute a direct breach of the fiduciary duty itself,”
   the letter stated. The letter, however, concluded by advising that Topletz
   could submit a request for a profit and loss statement or balance sheet, in
   which case he would be provided with those documents on or before
   September 30, 2018.
           Topletz turned over to Wadle his personal tax returns, the trust
   formation agreement, and some other unidentified trust-related documents,
   as well as the letter from the trust denying his request. He then certified to
   the court that he had produced all responsive documents in his possession,
   custody, and control.
           Wadle then filed a motion for contempt and sanctions against Topletz
   for his failure to produce all of the requested documents related to the trust.
   Following a series of hearings, 5 the court granted the motion and entered a
   contempt judgment against Topletz on March 18, 2019. In its order, the
   court found that Topletz had been ordered to produce but failed to turn over
   the following specific documents related to the trust:




           5
             After the first hearing, Topletz filed a petition for a writ of mandamus with the
   Court of Appeals for the Fifth District of Texas, arguing that the state trial court was
   requiring him to produce documents that he did not have in his “possession, custody or
   control.” The appeals court denied the petition, finding that the trial court’s production
   order on its face required Topletz to produce only documents in his possession, custody,
   or control and not any records that were not.




                                               5
Case: 20-40136     Document: 00515958830          Page: 6    Date Filed: 07/30/2021




                                   No. 20-40136

         •       Ownership certificates for all of the stock held by the
                 trust for the previous five years;
         •       All of the leases or contracts the trust had entered into
                 since 2012;
         •       The trust’s financial statements, including balance
                 sheets and profit and loss reports since 2012;
         •       A record of the trust’s accounts receivable showing
                 amounts owed to the trust;
         •       Ownership documents for any company owned by the
                 trust; and
         •       The trust’s tax returns.
   These records were “freely available” to Topletz pursuant to paragraph 4.12
   of the trust agreement, the court continued, which states
         Each beneficiary who has attained the age of twenty-five years
         shall have free access to those books, records and accounts at
         all reasonable times during regular business hours. If such
         beneficiary requests, a profit and loss statement, fully
         disclosing the fiscal operations of the trust for the preceding
         year, and a balance sheet, which accurately reflects the
         financial status of the trust at the expiration of the preceding
         year, shall be furnished to such beneficiary within ninety days
         of the end of the fiscal year. Any beneficiary who has attained
         the age of twenty-five years may cause the books, records and
         accounts of any trust in which the beneficiary has a beneficial
         interest to be audited at any time. . . .
   No restriction in the agreement prevented Topletz from “obtaining
   possession of or copying documents,” the court continued, and the records
   were therefore “subject to [his] control” for purposes of discovery. The
   court thus found that Topletz had refused to comply with the court’s
   production order “without substantial justification.”        The court also
   characterized Topletz’s refusal as contrary to his previous agreement to




                                            6
Case: 20-40136         Document: 00515958830              Page: 7       Date Filed: 07/30/2021




                                          No. 20-40136

   supply the documents. It thus held Topletz in contempt and ordered that he
   be taken into custody “until [he] has fully purged himself of this contempt by
   serving on [Wadle’s counsel] full and/or proper responses and/or
   documentation” to Wadle’s requests, but not for a period “in excess of 6
   months.”
           Notwithstanding the 6-months language in its contempt judgment,
   the court then signed a commitment order instructing law enforcement to
   confine Topletz for 14 days, from March 18, 2019 to April 1, 2019, or until he
   purged the contempt. 6
       B. The State Habeas Petitions
           The same day the state trial court entered the contempt judgment,
   Topletz filed a petition for a writ of habeas corpus with the Court of Appeals
   for the Fifth District of Texas. 7 Again citing Kuntz, Topletz argued that the
   trial court’s contempt order was void because he did not have possession,
   control, or custody of the requested documents and he therefore could not
   purge the contempt. The following day, the appeals court ordered Topletz
   released while it reviewed his petition. However, six months later the court
   issued a memorandum opinion denying Topletz’s petition.
           The appeals court rejected Topletz’s comparison to Kuntz, which
   concerned a post-judgment discovery request served on the CEO of an oil
   consulting company for “recommendation letters” that contained
   evaluations of oil and gas prospects. See In re Topletz, No. 5-19-00327-CV,
   2019 WL 4302254 at *4 (Tex. App. Sept. 11, 2019) (citing Kuntz, 124 S.W.3d
   179, 182 (Tex. 2003)). The consulting agreement between the CEO’s


           6
             Under Texas law, an order of commitment is an order to a sheriff to receive and
   place a person in jail. Tex. Code Crim. Proc. art. 16.20.
           7
            Topletz also filed a notice of appeal, but it was voluntarily dismissed. See Topletz
   v. Wadle, No. 05-19-00308-CV, 2019 WL 2150917 (Tex. App. May 17, 2019).




                                                7
Case: 20-40136          Document: 00515958830                Page: 8       Date Filed: 07/30/2021




                                            No. 20-40136

   employer and the oil companies it advised specified that the letters were the
   property of the oil companies and could not be disclosed to third parties
   without the oil companies’ consent. Kuntz, 124 S.W.3d at 182. In holding
   that the letters were not in the CEO’s possession, custody, or control, the
   Texas Supreme Court specifically relied upon the fact that producing the
   documents would violate the consulting agreement and subject the CEO to
   personal liability. Id. at 184.
           The Texas appeals court held that no similar agreement limited
   Topletz’s right to produce the requested documents. Topletz, 2019 WL
   4302254 at *4. Quoting GTE Communications Systems Corp. v. Tanner, 856
   S.W.2d 725, 729 (Tex. 1993), the court stated that, for purposes of the Texas
   civil discovery rule, “possession, custody, or control”
           includes not only actual physical possession, but also
           constructive possession, and the right to obtain possession
           from a third party, such as an agent or representative. The
           right to obtain possession is a legal right based upon the
           relationship between the party from whom a document is
           sought and the person who has actual possession of it.
   Topletz, 2019 WL 4302254 at *4. The court held that Topletz had the legal
   right to access the documents from the trustee, whom it described as
   Topletz’s agent, 8 and that there existed “no contractual impediment to
   production” of the documents. Id. The court accordingly held that Topletz
   had “constructive possession of the trust’s financial documents and tax


           8
              Topletz heavily criticizes the court’s characterization of the trustee as his agent,
   pointing out that it is well established that trustees are not agents of trust beneficiaries. See,
   e.g., Taylor v. Mayo, 110 U.S. 330, 334 (1884) (“A trustee is not an agent.”). He seems to
   argue that the existence of an agency relationship was the basis of the appeals court’s
   holding. However, the appeals court’s stray mention of an agency relationship appears
   largely incidental to its reasoning, which was based primarily on Topletz’s right to obtain
   the documents and the lack of any legal impediment to their disclosure to Wadle or the
   court.




                                                   8
Case: 20-40136         Document: 00515958830              Page: 9       Date Filed: 07/30/2021




                                          No. 20-40136

   returns[,] as was recognized by his former counsel who agreed to produce the
   documents.” Id. The state trial court was entitled to find Topletz’s assertion
   that he had tried and failed to obtain the documents not credible in light of
   his counsel’s purported earlier agreement to produce them, the appeals court
   concluded, and thus it was not clear error for the trial court to find that
   Topletz had defied the production order and committed contemptuous
   conduct. Id.
           Topletz then filed an emergency motion for rehearing with the Court
   of Appeals for the Fifth District of Texas and a second habeas petition with
   the Texas Supreme Court. Topletz argued in both filings that, under Texas
   law, the contempt order was void because it required him to rely on the
   actions of a third party to purge the contempt. The appeals court and the
   Texas Supreme Court summarily denied without opinion Topletz’s
   rehearing motion and second habeas petition, respectively.
           Following the denials, the state trial court issued a capias 9 for
   Topletz’s arrest and amended its commitment order to mandate
   confinement for 14 days following his arrest.
       C. The Federal Habeas Petition
           On November 12, 2019, Topletz filed the federal habeas corpus petition
   that is the subject of the present appeal. In the petition, Topletz contends
   that the contempt judgment denied him his federal constitutional right to due
   process for two interrelated reasons.
           First, because the Supreme Court has held that civil contempt is
   inherently a conditional penalty that may only be validly applied to “compel



           9
             Under Texas law, a capias is a post-judgment writ ordering all state peace officers
   to arrest a person and bring the person before the court. See TEX. CODE CRIM. PROC.
   art. 43.015.




                                                9
Case: 20-40136     Document: 00515958830             Page: 10   Date Filed: 07/30/2021




                                      No. 20-40136

   the doing of some act,” Hicks ex rel. Feiock v. Feiock, 485 U.S. 624, 633 (1988),
   Topletz argues that “[d]ue process requires a civil contempt order to
   condition a contemnor’s release upon an act the contemnor alone can
   perform.” Because the requested documents are in the hands of the trustee
   and producing them requires some action on the trustee’s part, Topletz
   contends that the contempt order is unconstitutional.
           Second, Topletz argues that, even if it does not per se violate due
   process to hold a litigant in contempt for failing to acquire documents from
   third parties, the state trial court’s determination that Topletz could acquire
   the specific documents at issue was based on insufficient evidence. He
   contends that a civil contempt finding must be proven by clear and
   convincing evidence, a standard that the state court did not explicitly cite.
   And Topletz argues that the only evidence before the trial court
   demonstrated that he had tried and failed to obtain the documents. Topletz
   accordingly argues that it was irrational for the trial court to conclude by clear
   and convincing evidence that it was possible for him to obtain the documents.
   Because it violates due process for a state court to imprison a defendant when
   the evidence is insufficient for a rational trier of fact to find the defendant
   guilty, Jackson v. Virginia, 443 U.S. 307, 323 (1979), Topletz argues that a
   habeas corpus writ should issue.
           On November 19, 2019, Topletz moved for a temporary restraining
   order and preliminary injunction, asking the district court to enjoin Sheriff
   Jim Skinner from arresting or holding him pursuant to the contempt
   judgment. The Sheriff did not oppose a temporary restraining order, and one
   issued on December 5, 2019. Following a hearing, however, a magistrate
   judge issued a report recommending that Topletz be denied a preliminary
   injunction. The magistrate judge found that Topletz was unlikely to succeed
   on the merits of his habeas claim because both his contentions were likely to
   fail.




                                          10
Case: 20-40136     Document: 00515958830           Page: 11   Date Filed: 07/30/2021




                                    No. 20-40136

          First, the magistrate agreed that due process prohibits imprisoning an
   individual for civil contempt when the contemnor is incapable of purging the
   contempt. The magistrate found, however, that because the contempt order
   allowed Topletz to produce “full and/or proper responses [to] and/or
   documentation [of]” the trust documents, it permitted Topletz to purge the
   contempt through means other than producing the trust documents
   themselves. According to the magistrate, Topletz could purge the contempt
   by providing evidence of his genuine effort to obtain the documents, filing
   suit against the trust, or providing a summary of information he gained
   through his personal review of the documents. Because Topletz introduced
   no evidence that he was unable to purge contempt through these alternative
   avenues, the magistrate judge concluded, he had failed to show a substantial
   likelihood that he would succeed on his first argument.
          As to Topletz’s second challenge, the magistrate stated that, in a
   habeas proceeding challenging a state judgment, 28 U.S.C. § 2254(e)(1)
   provides that a state court’s factual findings are presumed correct and a
   petitioner has the burden of rebutting them by clear and convincing evidence.
   The magistrate found that, in light of Topletz’s prior counsel’s purported
   agreement to provide the documents, Topletz had failed to rebut the
   presumption that the state court was correct that he could produce them.
   Similarly, the magistrate found that Topletz offered no analysis as to why the
   evidence on which the state court relied failed to rise to the clear and
   convincing evidence standard, and he therefore failed to show that the state
   court employed the incorrect standard. Accordingly, the magistrate found
   that Topletz was unlikely to prevail on this ground.
          Finally, the magistrate judge found that, given the small likelihood
   that Topletz would prevail on the merits, the public interest in ensuring
   judgment creditors are able to discover judgment debtors’ finances that
   would be served by denying an injunction outweighed any public interest in




                                         11
Case: 20-40136       Document: 00515958830              Page: 12       Date Filed: 07/30/2021




                                         No. 20-40136

   avoiding the imprisonment of innocent people that would be served by
   issuing an injunction. The magistrate judge thus concluded that the public
   interest weighed in favor of denying a preliminary injunction and
   recommended that Topletz’s motion be denied.
           On January 27, 2020, the district court overruled Topletz’s objections
   and adopted the magistrate judge’s recommended findings and conclusions,
   denying Topletz’s motion for a preliminary injunction. Topletz filed a timely
   notice of appeal. 10
   II. Standard of Review
           This court reviews the grant or denial of a preliminary injunction for
   abuse of discretion, with any underlying legal determinations reviewed de
   novo and factual findings for clear error. Dennis Melancon, Inc. v. City of New
   Orleans, 703 F.3d 262, 267 (5th Cir. 2012).
   III. Discussion
           To obtain a preliminary injunction, Topletz was required to show a
   substantial likelihood that his habeas petition will be granted on the merits,
   irreparable injury in the absence of a preliminary injunction, a balance of
   hardships favoring the issuance of the injunction, and no adverse effect on
   the public interest. See Melancon, 703 F.3d at 268.
           When a habeas petition challenges a petitioner’s incarceration
   pursuant to a state court judgment, 28 U.S.C. § 2254, which was enacted as
   part of the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA),
   limits the scope of federal review. See, e.g., Williams v. Taylor, 529 U.S. 362,
   376–77 (2000). As an initial matter, Topletz argues that courts in this circuit


           10
             Because Topletz appeals the denial of a preliminary injunction and not “the final
   order in a habeas corpus proceeding,” no certificate of appealability is required. See 28
   U.S.C. § 2253(c)(1)(A); Johnson v. Thaler, 421 F. App’x 431, 431 (5th Cir. 2011)
   (unpublished).




                                               12
Case: 20-40136      Document: 00515958830            Page: 13     Date Filed: 07/30/2021




                                      No. 20-40136

   are divided as to whether a habeas petition challenging a contempt order
   should be brought under § 2241, which authorizes habeas relief generally, or
   § 2254, which contains the AEDPA limitations. However, our caselaw
   makes clear that the two statutes do not represent an either/or dichotomy.
   “[Section] 2241 empowers a federal court to grant writs of habeas corpus
   while § 2254 applies to a subset of those to whom § 2241(c)(3) applies,”
   mandating the deferential AEDPA standard of review specifically when “a
   person is in custody pursuant to the judgment of a State court.” Hartfield v.
   Osborne, 808 F.3d 1066, 1073 (5th Cir. 2015) (quoting Medberry v. Crosby, 351
   F.3d 1049, 1059 (11th Cir.2003)) (cleaned up). In other words, “§ 2254 is
   not an independent avenue through which petitioners may pursue habeas
   relief.” Id. Instead, all habeas petitions (as distinguished from the § 2255
   habeas motions available to prisoners held pursuant to a federal court
   conviction) are brought under § 2241, and § 2254 places additional limits on
   a federal court’s ability to grant relief if the petitioner is being held in custody
   “pursuant to the judgment of a State court.” 28 U.S.C. § 2254(a).
          As to whether § 2254 applies here, a person who is incarcerated
   pursuant to a state court’s contempt judgment is, according to the ordinary
   meaning of the terms, in custody pursuant to the judgment of a state court.
   Indeed, the Supreme Court has expressly stated as much in dictum. See
   Duncan v. Walker, 533 U.S. 167, 176 (2001) (“Incarceration pursuant to a
   state criminal conviction may be by far the most common and most familiar
   basis for satisfaction of the ‘in custody’ requirement in § 2254 cases. But
   there are other types of state court judgments pursuant to which a person
   may be held in custody within the meaning of the federal habeas statute. For
   example, federal habeas corpus review may be available to challenge the
   legality of a state court order of civil commitment or a state court order of
   civil contempt.”). And while our court does not appear to have addressed
   the matter directly, at least one of our sister circuits has held that AEDPA
   applies to a state contemnor who seeks federal habeas relief. See Chadwick v.



                                           13
Case: 20-40136        Document: 00515958830         Page: 14   Date Filed: 07/30/2021




                                     No. 20-40136

   Janecka, 312 F.3d 597, 606 (3d Cir. 2002) (Alito, J.) (applying the AEDPA
   review limitations contained in § 2254 to state civil contemnor’s federal
   habeas petition). Thus, the AEDPA standard applies to Topletz’s federal
   habeas petition.
          Under AEDPA, if an adequate state “corrective process” for raising
   a claim exists that the petitioner could avail him or herself of, a federal court
   may only consider the claim if the petitioner has exhausted available state
   remedies. 28 U.S.C. § 2254(b)(1). And when the petitioner has done so and
   the state court has rejected the claim on the merits, federal courts may
   provide relief only when the state court adjudication was either “contrary to,
   or involved an unreasonable application of, clearly established Federal law,
   as determined by the Supreme Court of the United States,” or “based on an
   unreasonable determination of the facts in light of the evidence presented in
   the State court proceeding.” Id. § 2254(d). The petitioner has the burden
   of rebutting the presumption that the state court’s determinations of fact are
   correct by clear and convincing evidence. Id. § 2254(e)(1).
          Topletz contends that he is entitled to a preliminary injunction
   because the contempt order against him likely violates his right to due process
   as protected by the Fourteenth Amendment. The constitutional protections
   due a contemnor differ depending on whether the contempt is civil or
   criminal in nature, with criminal proceedings necessitating significantly
   greater procedural protections. See Turner v. Rogers, 564 U.S. 431, 441–43
   (2011). Though this court has in the past stated that whether contempt is
   civil or criminal turns on “the apparent purpose of the trial court in issuing
   the contempt judgment,” Port v. Heard, 764 F.2d 423, 426 (5th Cir. 1985)
   (quoting In re Hunt, 754 F.2d 1290, 1293 (5th Cir. 1985)), the Supreme Court
   has more recently disavowed such an analysis, see Feiock, 485 U.S. at 635
   (“[T]he Court has eschewed any alternative formulation that would make




                                          14
Case: 20-40136        Document: 00515958830                   Page: 15        Date Filed: 07/30/2021




                                             No. 20-40136

   the classification of the relief imposed in a State’s proceedings turn simply
   on what their underlying purposes are perceived to be.”).
           Instead, the Supreme Court has held that “the purposes for which
   relief is imposed are properly drawn from an examination of the character of
   the relief itself.” Id. at 636. “If the relief provided is a sentence of
   imprisonment,[11] it is [civil] if the defendant stands committed unless and
   until he performs the affirmative act required by the court’s order, and is
   [criminal] if the sentence is limited to imprisonment for a definite period.”
   Id. at 632 (internal quotations omitted). “Imprisonment for a fixed term
   similarly is coercive,” and thus civil, “when the contemnor is given the
   option of earlier release if he complies.” Int’l Union, United Mine Workers of
   Am. v. Bagwell, 512 U.S. 821, 828 (1994).
           There are some indications in the record that the state court’s
   contempt order was intended to be punitive, motivated at least in part by a
   desire to punish Topletz’s past noncompliance rather than to secure his
   future compliance. 12 Nevertheless, the state court’s commitment order



           11
             Other types of contempt sentences, such as a fine, may also be considered civil if
   they serve a remedial purpose, including compensating a complainant for losses suffered as
   a result of the contemnor’s defiance. See Int’l Union, United Mine Workers of Am. v.
   Bagwell, 512 U.S. 821, 829 (1994) (citing United States v. Mine Workers, 330 U.S. 258, 303–
   04 (1947)).
           12
             For example, during the contempt hearing, Topletz’s counsel asked Topletz how
   he would obtain the trust documents if he was ordered jailed. In overruling an objection to
   the question, the court stated:
           He can answer the question, but it doesn’t answer the problem that I have
           which is he’s had over a year to produce it, and he has been told and asked
           repeatedly to produce, and he’s been given every opportunity to produce
           them that didn’t involve him going to jail. . . . So I can tell you it is irrelevant
           to this court how he plans to get them if he goes to jail today because that’s
           something he should have thought about in the last four hearings we had
           on this and the last year before he’s actually facing jail time today.




                                                   15
Case: 20-40136     Document: 00515958830           Page: 16   Date Filed: 07/30/2021




                                    No. 20-40136

   permits Topletz to secure his release by “purg[ing] himself of the contempt
   by producing the documents previously ordered.”            Because Topletz’s
   sentence is conditional, we evaluate it as a civil contempt order for which the
   full panoply of constitutional due process rights afforded to a criminal
   defendant do not apply. See Feiock, 485 U.S. at 636–37; Turner, 564 U.S. at
   441.
      A. Topletz Has Not Demonstrated that It Clearly Violates Due
         Process to Use Civil Contempt to Compel the Production of Items
         Held by a Third-Party that the Contemnor Has a Legal Right to
         Obtain.
          Topletz first argues that using civil contempt to compel an individual
   to produce documents that are in another party’s actual possession is a per se
   violation of due process because the ability to purge the civil contempt is not
   within the contemnor’s sole control.
          The Due Process Clause of the Fourteenth Amendment provides
   fewer protections to a civil contemnor than a criminal contemnor. See
   Turner, 564 U.S. at 441; Feiock, 485 U.S. at 635. As the Supreme Court has
   explained, it is specifically “[t]he conditional nature of the imprisonment”
   for civil contempt, which is “based entirely upon the contemnor’s continued
   defiance,” that “justifies holding civil contempt proceedings absent the
   safeguards” of criminal due process like “indictment and jury.” Shillitani v.
   United States, 384 U.S. 364, 370–71 (1966). Therefore, “the justification for
   coercive imprisonment as applied to civil contempt depends upon the ability
   of the contemnor to comply with the court’s order.” Id. at 371 (citing Maggio
   v. Zeitz, 333 U.S. 56, 76 (1948)). And when that rationale does not exist
   because the contemnor “has no . . . opportunity to purge himself of
   contempt,” confinement of a civil contemnor violates due process. Id.
   Under the oft-repeated aphorism, civil contemnors must “carry ‘the keys of
   their prison in their own pockets.’” Id. at 368 (quoting In re Nevitt, 117 F.
   448, 461 (8th Cir. 1902)).



                                          16
Case: 20-40136        Document: 00515958830               Page: 17       Date Filed: 07/30/2021




                                          No. 20-40136

           Topletz contends that the state court’s contempt judgment violates
   this principle because he must rely on the trustee’s cooperation to produce
   the documents needed to purge his contempt, and thus the trustee “holds
   the keys” to his prison. Topletz’s argument falls short of the high bar set by
   AEDPA, which requires him to show that the state court’s adjudication of
   this issue 13 was “contrary to, or involved an unreasonable application of,
   clearly established Federal law, as determined by the Supreme Court of the
   United States.” 28 U.S.C. § 2254(d)(1).
           The only Supreme Court case that Topletz cites in which the Court
   actually addressed the limits the Constitution places on a civil contempt




           13
               As related above, Topletz filed a new habeas petition with the Texas Supreme
   Court rather than appealing the Court of Appeals for the Fifth District of Texas’s decision
   denying his petition. Because the Texas Supreme Court denied Topletz’s habeas petition
   without written opinion, it is unclear what grounds the court relied upon in denying the
   petition. It is possible that the Texas Supreme Court denied Topletz’s petition on
   procedural grounds because his claims had already been or could have been raised in his
   first state habeas petition. See Ex parte Barber, 879 S.W.2d 889, 891 n.1 (Tex. Crim. App.
   1994) (discussing abuse of writ doctrine in the criminal context, which generally prohibits
   “an applicant for a subsequent writ of habeas corpus [from] rais[ing] issues that existed at
   the time of his first writ” application). This would be an independent and adequate state
   law ground for upholding the decision and sufficient reason to deny his federal petition
   absent a showing of cause for and prejudice from the default. See Coleman v. Thompson, 501
   U.S. 722, 750 (1991). But Sheriff Skinner does not contend that Topletz’s second petition
   was denied on procedural grounds, and federal courts generally “will presume that there is
   no independent and adequate state ground for a state court decision when the decision
   fairly appears to rest primarily on federal law, or to be interwoven with the federal law, and
   when the adequacy and independence of any possible state law ground is not clear from the
   face of the opinion.” Id. at 735 (internal quotes omitted) (quoting Michigan v. Long, 463
   U.S. 1032, 1040–41 (1983)). We accordingly assume that the Texas Supreme Court
   adopted the Court of Appeals for the Fifth District of Texas’s reasoning on Topletz’s first
   state habeas petition when it denied his second, following the normal rule that a court
   should “look through” to “the last clear state decision on the matter” in order to evaluate
   the state court’s reasoning. Jackson v. Johnson, 194 F.3d 641, 651 (5th Cir. 1999).




                                                17
Case: 20-40136        Document: 00515958830              Page: 18       Date Filed: 07/30/2021




                                         No. 20-40136

   order’s release conditions is Shillitani v. United States, 384 U.S. at 371–72. 14
   In Shillitani, the Supreme Court held that, after a grand jury proceeding had
   concluded, it violated due process to continue to hold two civil contemnors
   who had been jailed for refusing to testify before the grand jury. Id. at 371–
   72. “Once the grand jury ceases to function,” the Court reasoned, “the
   rationale for civil contempt vanishes, and the contemnor has to be released.”
   Id. at 372. Thus, the “Federal law” on the issue that is “clearly established
   . . . by the Supreme Court of the United States” is at most that a civil
   contempt order violates due process if and when it becomes actually
   impossible for a contemnor to purge the contempt. There is no clearly
   established Supreme Court precedent that a civil contempt order’s release
   condition may never require the cooperation of a third party for its
   fulfillment.     Unless the third party’s refusal to cooperate makes the
   contemnor’s complying with the order actually impossible, Shillitani has
   nothing to say about the matter.
           Moreover, Topletz’s claim that he must rely on the trustee’s
   voluntary cooperation to obtain the requested documents is simply not true.
   The Texas state trial court and the Court of Appeals for the Fifth District of
   Texas both concluded that, under Texas law, the terms of the trust
   agreement give Topletz a legal right to acquire the requested documents.



           14
              Topletz also cites Maggio v. Zeitz, 333 U.S. 56, 77 (1948). However, Maggio was
   an appeal of a federal contempt order, and it centered on whether the substantive federal
   standard for contempt had been met. There is no indication that the Court’s ruling was
   based on constitutional due process, and the decision thus says nothing of the minimum
   standards that are mandated for state court contempt proceedings under the Fourteenth
   Amendment’s Due Process Clause. Moreover, Maggio says little more than Shillitani
   regarding the limits of federal civil contempt—it simply holds that a federal civil contempt
   order should not be entered if the contemnor can demonstrate an actual inability to comply
   with the antecedent court order. Id. at 77–78. For the reasons discussed infra, § III.B,
   Topletz has not demonstrated an inability to comply with the state court’s production
   order in the present case.




                                               18
Case: 20-40136      Document: 00515958830            Page: 19     Date Filed: 07/30/2021




                                      No. 20-40136

   Sheriff Skinner asserts that the trustee’s refusal to provide the documents
   was not the result of a genuine unwillingness to cooperate, but rather a
   scheme between the trustee and Topletz to hide Topletz’s assets in order to
   frustrate a judgment creditor. But even if the trustee’s refusal is genuine,
   Topletz has legal recourse and can file suit to compel the trustee to give him
   the documents that he has a legal right to obtain.
          A rule that due process does not permit the use of civil contempt to
   compel the production of documents that are in the hands of third parties
   would also overturn longstanding precedents and would likely be unworkable
   in practice. Since at least 1993, Texas courts have held that possession of a
   tangible item such that it is subject to discovery under the state’s rules of civil
   procedure “includes not only actual physical possession, but constructive
   possession, and the right to obtain possession from a third party, such as an
   agent or representative.” GTE Commc’ns Sys. Corp., 856 S.W.2d at 729. And
   the current Texas Rules of Civil Procedure explicitly state that
   “[p]ossession, [c]ustody, or [c]ontrol of an item means that the person either
   has physical possession of the item or has a right to possession of the item that is
   equal or superior to the person who has physical possession of the item.” TEX. R.
   CIV. P. 192.7(b) (emphasis added). Depriving courts of the right to use civil
   contempt to compel production of items subject to this rule would render
   them impotent to enforce it, thereby allowing a party to evade discovery
   simply by storing records with a third party. It is also notable that no court
   has held that the plain language of Texas’s rule violates federal due process;
   indeed, longstanding decisions of the U.S. Supreme Court suggest the
   opposite. See, e.g., Oriel v. Russell, 278 U.S. 358, 361 (1929) (affirming federal
   civil contempt order based on noncompliance with production order where
   the trial court had “found that the books of account were with the bankrupts
   or under their control” (emphasis added)).




                                           19
Case: 20-40136       Document: 00515958830         Page: 20    Date Filed: 07/30/2021




                                    No. 20-40136

          Nor is it an answer that the court could likely order production of the
   documents directly from the trust pursuant to Texas’s rule for nonparty
   discovery. See In re Kuntz, 124 S.W.3d at 184 n. 4 (citing TEX. R. CIV. P.
   205). That Texas provides litigants and its courts with an alternative avenue
   for obtaining documents does not bear on whether the method at issue here—
   compelling a litigant to produce the records through civil contempt—violates
   due process. The question presented turns solely on whether it is possible
   for Topletz to purge the contempt, and not whether the contempt was the
   only possible avenue of achieving the Texas court’s goal. See Shillitani, 384
   U.S. at 371–72.
          The district court below relied heavily on what the parties refer to as
   the contempt order’s “safety valve” in holding that its release condition did
   not violate due process. Because the contempt judgment permits Topletz to
   enter “full and/or proper responses [to] and/or documentation [of]” the
   requested documents, the court concluded that Topletz could purge the
   contempt even if it is not possible for him to obtain the documents by, for
   example, providing evidence of his genuine effort to obtain the documents or
   summarizing the information that he gained through his review of the
   documents.
          While the contempt judgment may well allow Topletz to purge the
   contempt by methods other than supplying the documents, its validity is not
   dependent on the order containing such a safety valve. As discussed in more
   detail infra, an inability to comply with the court’s order is always an
   affirmative defense to contempt under Texas law. See Ex parte Chambers, 898
   S.W.2d 257, 261 (Tex. 1995) (“Although the inability to comply defense
   technically rebuts the willfulness element of contempt liability, the relator
   bears the burden of proving his inability to comply.”). Topletz has simply
   not carried his burden of proving the affirmative defense. Because the inquiry
   into whether civil contempt is justified is ongoing, see Shillitani, 384 U.S. at




                                         20
Case: 20-40136        Document: 00515958830              Page: 21       Date Filed: 07/30/2021




                                         No. 20-40136

   371–72, Topletz could likely file a motion to lift the contempt and introduce
   evidence establishing that it is not possible for him to comply with the state
   court’s production order if he truly cannot get the documents, thereby
   succeeding on his affirmative defense. It is therefore unnecessary for the
   contempt order to explicitly permit Topletz to purge the contempt by other
   avenues in order to comply with due process, for the contempt judgment
   itself would be rescinded if Topletz demonstrated his inability to produce the
   documents. Put another way, either the contempt order contains a safety
   valve, or Texas’s substantive law of contempt provides one. The same result
   adheres regardless of whether the order contains a safety valve.
           In sum, Topletz has not established that using civil contempt to
   compel the production of items held by a third party is clearly contrary to
   established federal law. Topletz has thus not demonstrated a likelihood that
   the state court’s determination that the contempt order did not on its face
   violate the federal Due Process Clause was contrary to or an unreasonable
   application of clearly established federal law, 15 and he is accordingly unlikely
   to succeed on the merits of his first claim.
       B. Topletz Has Not Demonstrated that the State Court Clearly
          Erred in Finding Facts that Satisfied the Elements of Contempt.
           Topletz next contends that, even if it does not per se violate due
   process to use civil contempt to compel an individual to produce documents
   held by a third party, there was insufficient evidence for the state trial court


           15
              It is also not clear that Topletz properly exhausted his claim in state court as
   AEDPA requires. See 28 U.S.C. § 2254(b)(1)(A). His state habeas petition never explicitly
   linked his argument that the contempt judgment was void to federal due process
   protections, as opposed to the substantive Texas law on civil contempt or the due process
   protections guaranteed by the Texas Constitution. Because Topletz’s claim fails in any
   event and this court has jurisdiction to deny a habeas petition “on the merits,
   notwithstanding the failure of the applicant to exhaust the remedies available in the courts
   of the State,” 28 U.S.C. § 2254(b)(2), we do not reach this issue.




                                               21
Case: 20-40136        Document: 00515958830                Page: 22        Date Filed: 07/30/2021




                                           No. 20-40136

   to find him in contempt for failing to produce these specific documents. 16 It
   is well established that federal due process prohibits convicting an individual
   of a crime where, based on the evidence before the trial court, no rational trier
   of fact could have found the individual guilty of the charged offense. See
   Jackson v. Virginia, 443 U.S. 307, 324 (1979). This rule is recognized in the
   AEDPA standard of habeas review, which permits a federal court to grant
   relief if a state court judgment “was based on an unreasonable determination
   of the facts in light of the evidence presented in the State court proceeding.”
   28 U.S.C. § 2254(d)(2).
           In Texas, there are three elements that must be proven in order for an
   individual to be found in contempt of court. A court must find that there
   exists: “(1) a reasonably specific order; (2) a violation of the order; and (3)
   the willful intent to violate the order.” 17 Chambers, 898 S.W.2d at 259. An
   inability to comply with the order is considered an affirmative defense that
   the potential contemnor bears the burden of proving. Id. at 261 (citing Ex
   parte Kollenborn, 276 S.W.2d 251, 253–54 (Tex. 1955)).




           16
               Sheriff Skinner argues that Topletz did not properly exhaust this claim in state
   court as AEDPA requires. Topletz did not raise the sufficiency of the evidence in his first
   state habeas petition to the Court of Appeals for the Fifth District of Texas, but he did raise
   it in his second state habeas petition to the Texas Supreme Court (though he did not link
   his argument to federal due process protections). As with Topletz’s first claim, his
   sufficiency of the evidence claim fails in any event. We therefore do not address whether
   Topletz properly exhausted his second claim in state court.
           17
              Although these elements are generally stated in the context of criminal contempt,
   the difference between civil and criminal contempt under Texas law turns on whether the
   “nature of the court’s punishment” is coercive, remedial, or punitive. In re Reece, 341
   S.W.3d 360, 365 (Tex. 2011). Like under federal law, when a Texas contempt sentence is
   coercive or remedial, it is civil in nature, and when it is punitive, it is criminal. See id. In
   other words, it is the court’s choice of sentence and its association with coercion or
   remediation over punishment that distinguishes civil contempt from criminal contempt,
   not the elements that must be proven to find an individual in contempt.




                                                 22
Case: 20-40136     Document: 00515958830           Page: 23    Date Filed: 07/30/2021




                                    No. 20-40136

          As a threshold issue, Topletz argues and the district court found that
   the state court was required to find that these elements were satisfied by clear
   and convincing evidence. Although the federal standard for civil contempt
   requires that contempt be demonstrated by clear and convincing evidence,
   see U.S. v. Rizzo, 539 F.2d 458, 465 (5th Cir. 1976), Topletz has cited no cases
   indicating that Texas employs this evidentiary standard in its courts or that
   the federal Due Process Clause mandates that the standard be used in state
   proceedings. But because the standard would be met in any event, we assume
   arguendo that it applies.
          Sufficient evidence was introduced in the state court proceedings for
   the state trial court to find that each of the elements of contempt was
   satisfied. As to the first element—a reasonably specific court order—the
   state court’s June 27, 2018 production order included several directives to
   Topletz. In addition to the interlined statement under the judge’s signature
   stating that “Defendant shall produce the trust documents and the tax
   returns as requested,” the order incorporated several of Willis’s discovery
   requests, specifically commanding Topletz to produce “any documents
   related to [the trust and] responsive to Plaintiff’s Request Nos. 9, 10, 14, 18,
   27, and 28.” Those requests were, in turn, for:
          9. All certificates evidencing ownership of common or
          preferred capital stock in any corporation, mutual fund, bond
          fund or investment trust issued to you or any attorneys-in-fact,
          agents, servants, employees or trustees acting on your behalf or
          for your interest during the last five (5) years.
          10. All leases or other executory contracts of whatever kind or
          nature to which you are a party or in which you have any legal
          or equitable interest and/or have had any legal or equitable
          interest during the last five (5) years.
          ....




                                         23
Case: 20-40136     Document: 00515958830           Page: 24   Date Filed: 07/30/2021




                                    No. 20-40136

          14. All financial statements, including balance sheets and profit
          and loss statements issued from January, 2012, to the present,
          by any business in which you have owned any legal equitable
          interest.
          ....
          18. A complete list of all accounts and notes receivable due to
          any of Your parent companies, subsidiaries, and/or affiliates
          showing amounts owed and names of entitles owing funds to
          any business which you have any legal or equitable interest
          covering the period from January, 2013, to the present.
          ....
          27. For the last three (3) years, every Entity agreement (for
          example, articles of incorporation, certificates of formation,
          etc.) for every Entity that you have or had any interest in.
          28. All share certificates and other documents indicating
          ownership in any type of corporation, limited liability company
          or any type of partnership in which you have an interest and/or
          have had an interest in the last five (5) years.
   Topletz makes no argument that these requests, in conjunction with the state
   court’s specification that he produce everything responsive to them that was
   related to the trust, were not sufficiently clear or specific for him to know
   what was expected of him.
          Regarding the second contempt element, a violation of the order, the
   state court found that Topletz had failed to produce six different categories
   of documents related to the trust that he had been ordered to turn over.
   Topletz argues that two of the documents the court found he failed to
   produce were not included in the state trial court’s June 27, 2018 production
   order. Specifically, he contends that Willis had requested only balance sheets
   and profit and loss statements related to Topletz’s businesses, and the
   court’s production order incorporating the requests therefore did not extend




                                         24
Case: 20-40136     Document: 00515958830           Page: 25    Date Filed: 07/30/2021




                                    No. 20-40136

   to the trust’s balance sheet and profit and loss statements. Similarly, Topletz
   contends that the trust’s tax returns, which the court faulted him for not
   producing, were not covered by any of the identified discovery requests or
   the court’s order to produce “the tax returns as requested.” Yet, even if
   Topletz is correct, he raises no argument that any of the other four categories
   of documents that the court found he failed to produce were not clearly
   covered by the state court’s production order, nor that the state court clearly
   erred in finding that he had failed to turn these four categories of documents
   over. Topletz’s failure to produce any of the documents that he was ordered
   to turn over would constitute a violation of the court’s production order, and
   Topletz essentially concedes that he failed to produce several categories of
   documents that were included in the order. Thus, sufficient evidence existed
   for the state court to find that the second element of contempt—a violation
   of the court order—was also satisfied.
          As to the final element of contempt, the district court appears to have
   found that, given Topletz’s awareness of the order and lack of effort to
   comply with its terms, Topletz’s failure to comply was willful. Indeed, the
   court described his failure as a “refusal to comply.” Topletz’s only argument
   to the contrary is that there was no evidence that he was able to produce the
   documents. But this contention fails to recognize that, under Texas law, it is
   his burden to prove an inability to comply with the court’s order. See
   Chambers, 898 S.W.2d at 261 (“Although the inability to comply defense
   technically rebuts the willfulness element of contempt liability, the relator
   bears the burden of proving his inability to comply.”). Thus, the operative
   question is not whether there was any evidence showing his ability to produce
   the documents, but rather whether he introduced evidence showing his
   inability. Topletz offers only the letter from the trustee purporting to deny
   his request for the documents, but the state court was within its rights to find
   this evidence was outweighed by the evidence of the terms of the trust
   agreement, which gave Topletz a legal right to obtain the documents.



                                         25
Case: 20-40136     Document: 00515958830           Page: 26   Date Filed: 07/30/2021




                                    No. 20-40136

          Under AEDPA, it is Topletz’s burden to rebut the presumption that
   the district court’s factual conclusions were correct by clear and convincing
   evidence. 28 U.S.C. § 2254(e)(1). He has not demonstrated that the district
   court’s conclusions that the elements of contempt were satisfied were
   “based on an unreasonable determination of the facts in light of the evidence
   presented in the State court proceeding.” Id. § 2254(d)(2). Accordingly, he
   has not shown a substantial likelihood of success on his second claim.
   IV. Conclusion
          Based on the foregoing, Topletz has failed to show that the district
   court erred in finding that he is not likely to succeed on the merits of his
   habeas petition, which is a necessary condition for the issuance of a
   preliminary injunction. We therefore AFFIRM the district court’s denial
   of his motion for a preliminary injunction.




                                         26